                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

LOWELL B. SMITH,                                       )
                                                       )
                             Plaintiff,                )
                                                       )
                        v.                             )          No. 1:18-cv-03915-JPH-DLP
                                                       )
STANLEY KNIGHT,                                        )
RAYMOND KINISON,                                       )
PLAINFIELD CORRECTIONAL FACILITY,                      )
I.D.O.C.,                                              )
                                                       )
                             Defendants.               )


 ENTRY DISCUSSING COMPLAINT AND DIRECTING FURTHER PROCEEDINGS

       Plaintiff Lowell B. Smith, an inmate at Plainfield Correctional Facility (“Plainfield”), filed

this civil action. Mr. Smith is confined to a wheelchair and argues that his rights under the

Americans with Disabilities Act (“ADA”) are being violated.

                                          I. Screening Standard

       Because the plaintiff is a “prisoner” as defined by 28 U.S.C. § 1915A(c), this Court has an

obligation under 28 U.S.C. § 1915A(b) to screen his complaint before service on the defendants.

Pursuant to 28 U.S.C. § 1915A(b), the Court must dismiss the complaint if it is frivolous or

malicious, fails to state a claim for relief, or seeks monetary relief against a defendant who is

immune from such relief. In determining whether the complaint states a claim, the Court applies

the same standard as when addressing a motion to dismiss under Federal Rule of Civil Procedure

12(b)(6). See Lagerstrom v. Kingston, 463 F.3d 621, 624 (7th Cir. 2006). To survive dismissal,

       [the] complaint must contain sufficient factual matter, accepted as true, to state a
       claim for relief that is plausible on its face. A claim has facial plausibility when
       the plaintiff pleads factual content that allows the court to draw the reasonable
       inference that the defendant is liable for the misconduct alleged.
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Pro se complaints such as that filed by the plaintiff

are construed liberally and held to a less stringent standard than formal pleadings drafted by

lawyers. Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015) (internal quotation omitted).

                                        II. The Complaint

       Mr. Smith claims that on December 4, 2018, he was injured when he attempted to enter the

chow hall in his wheelchair and the door slammed shut on his hand. Mr. Smith claims that the

defendants have taken no action to prevent the doors from slamming into inmates in wheelchairs

even though they are aware of the safety issue. He seeks $700,000.00 in money damages and

injunctive relief. He has named Raymond Kinison, the ADA coordinator at Plainfield, Warden

Stanley Knight, Plainfield Correctional Facility, and the Indiana Department of Correction as

defendants.

       Mr. Smith’s Complaint is understood to allege a claim under Title II of the ADA and

Section 504 of the Rehabilitation Act. Both statutes seek to prohibit discrimination by public

entities on the basis of disability. Title II of the ADA proscribes public entities from denying equal

services to individuals because of their disabilities. Discovery House, Inc. v. Consol. City of

Indianapolis, 319 F.3d 277, 279 (7th Cir. 2003). Specifically, Title II states that “no qualified

individual with a disability shall, by reason of such disability, be excluded from participation in or

be denied the benefits of the services, programs, or activities of a public entity, or be subjected to

discrimination by any such entity.” 42 U.S.C. § 12132 (emphasis added). Title II defines a “public

entity” as any State or local government, department, agency, special purpose district, or other

instrumentality of a State or States or local government; and the National Railroad Passenger

Corporation, and any commuter authority. 42 U.S.C. § 12131(1).

                                                  2
        Similarly, § 504 of the Rehabilitation Act states, “[n]o otherwise qualified individual with

a disability in the United States . . . shall, solely by reason of her or his disability, be excluded from

the participation in, be denied the benefits of, or be subjected to discrimination under any program

or activity receiving Federal financial assistance or under any program or activity conducted by

any Executive agency . . .” 29 U.S.C. § 794.

        There is also a major difference between the ADA and Rehabilitation Act. That is, the

Rehabilitation Act includes as an additional element the receipt of federal funds, which all states

accept for their prisons. Jaros v. Ill. Dept. of Corrections, 684 F.3d 667, 671–72 (7th Cir. 2012).

The ADA, however, does not require the receipt of federal funds and the courts have struggled

with whether Congress’s purported abrogation of a State’s sovereign immunity is valid when the

challenged conduct violates the ADA but not the Constitution. United States v. Georgia, 546 U.S.

151, 159 (2006). As practical matter, the Seventh Circuit has found it is sensible to “dispense with

the ADA and the thorny question of sovereign immunity” presented by the Supreme Court in

Georgia, 546 U.S. 151, and to focus on the Rehabilitation Act because the plaintiff may have only

one recovery. Jaros, 684 F.3d at 672.

        Accordingly, the ADA claim is DISMISSED and the Rehabilitation Act claims SHALL

PROCEED against the Indiana Department of Correction (“IDOC”).

        The ADA and Rehabilitation Act claims against the individual defendants must be

dismissed because these statutes do not provide a cause of action against individual employees or

officials in their individual capacity. See Jaros, 684 F.3d at 670 (citing 29 U.S.C. § 794(b); 42

U.S.C. § 12131; Foley v. City of Lafayette, 359 F.3d 925, 928 (7th Cir. 2004); Garcia v. S.U.N.Y.

Health Scis. Ctr. of Brooklyn, 280 F.3d 98, 107 (2d Cir. 2001) (collecting authority)).


                                                    3
        Plainfield Correctional Facility is also subject to dismissal because it is a facility operated

 by the IDOC and is not itself a legally separate “public entity” subject to suit, it is “merely a

 division of the Indiana Department of Correction.” Looney v. Miami Corr. Facility, No.

 3:18CV18-PPS/MGG, 2018 WL 1992197, at *2 (N.D. Ind. Apr. 27, 2018) (dismissing Miami

 Correctional Facility) (citing Whiting v. Marathon Cty. Sheriff’s Dep’t, 382 F.3d 700, 704 (7th Cir.

 2004)). The IDOC is the appropriate defendant for the Rehabilitation Act claim.

        The clerk is directed to terminate Stanley Knight, Raymond Kinison, and Plainfield

 Correctional Facility on the docket. The clerk is further directed to update defendant “I.D.O.C.,

 The” on the docket to read “Indiana Department of Correction.”

                                       III. Service of Process

        The clerk is directed pursuant to Fed. R. Civ. P. 4(c)(3) to issue process to defendant

 Indiana Department of Correction in the manner specified by Rule 4(d). Process shall consist of

 the complaint filed on December 12, 2018, (docket 1), applicable forms (Notice of Lawsuit and

 Request for Waiver of Service of Summons and Waiver of Service of Summons), and this Entry.

        The clerk is directed to serve the Indiana Department of Correction electronically.

 SO ORDERED.
Date: 12/20/2018




 Distribution:

 LOWELL B. SMITH
 251281

                                                  4
PLAINFIELD - CF
PLAINFIELD CORRECTIONAL FACILITY
Inmate Mail/Parcels
727 MOON ROAD
PLAINFIELD, IN 46168

Electronic service to:

       Indiana Department of Correction




                                          5
